Citation Nr: 0200174	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  The appellant in this case is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran died in January 1999, and the immediate cause 
of his death was cardiorespiratory arrest, esophageal 
varices, hepatic cirrhosis, and hepatitis-C. 

2.  At the time of the veteran's death in January 1999, he 
was service-connected for bronchial asthma, evaluated as 30 
percent disabling from November 1994. 

3.  Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death. 


CONCLUSION OF LAW

A disability incurred in service did not substantially or 
materially contribute to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 1991), 38 C.F.R. § 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  38 U.S.C.A. § 1310 (West 1991); see 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  To establish 
entitlement to service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred or aggravated in service was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (2001).  A service-connected disability will be 
considered as the principal cause of death when such 
disability, "singly or jointly with another condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto." 38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown 
that the service-connected disability "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1).  It is not sufficient to 
show that the service-connected disability casually shared in 
producing death; rather, a causal connection must be shown. 
Id.  If a veteran was not service connected for the 
disability which caused his death, it is necessary to 
determine whether the cause of the veteran's death was 
incurred in or aggravated during active service, or was 
presumed to have been.

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2001); Lathan v. Brown, 7 Vet. App. 359 (1995). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West Supp. 2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  For some factual issues, 
competent lay evidence may be sufficient.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 
at 469.  However, where the claim involves issues of medical 
fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997). 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of VA with 
respect to notice and the duty to assist. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  In this case, the RO advised 
the appellant in April 2001 of the provisions of the newly 
enacted VCAA.  For the following reasons, the Board finds 
that both the duty to notify and assist the appellant under 
the VCAA have been met.

The duty to notify the appellant and her representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the letters sent to the appellant in May 1999 and April 2001, 
the rating decision, Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of this 
appeal, the appellant and her representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for service connection 
for the cause of the veteran's death.  In the letter issued 
in April 2001, the RO specifically advised the appellant and 
her representative of the evidence necessary to substantiate 
her claim for service connection for cause of death and noted 
the evidentiary defects existing in the claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  In fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  Social Security 
Administration records were obtained.  The terminal 
hospitalization records were obtained, as was the death 
certificate.  Furthermore, the identified medical treatment 
records from prior claims are of record.  The appellant has 
not referenced any unobtained evidence that might aid in 
substantiating the claim or that might be pertinent to the 
bases of the denial of the claim.  

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  

The veteran died in January 1999.  The cause of death was 
certified as cardiorespiratory arrest, esophageal varices, 
hepatic cirrhosis and hepatitis-C.  At the time of the 
veteran's death, service connection was in effect for 
bronchial asthma, evaluated as 30 percent disabling.  The 
combined rating at the time of his death was 30 percent from 
November 16, 1994.

Review of the veteran's service medical records reveals no 
identified liver abnormality.  At the time of his separation 
examination in March 1971, his abdomen was normal and no 
liver abnormalities were indicated.

Post-service VA Medical Center records documented treatment 
for variously diagnosed psychiatric disorders beginning in 
May 1971.  There is no reference to a hepatitis diagnosis in 
1971-1973 records.  In December 1976, he was hospitalized for 
schizophrenia and alcoholism, with episodic excessive 
drinking documented.  On VA examination in April 1982, he 
reportedly had a history of chronic alcohol intake for many 
years, and alcohol dependency was diagnosed.  In a January 
1983 physical examination, what appears to be a history of 
hepatitis was noted.  

In a December 1983 Board decision, service connected 
bronchial asthma was found not more than 10 percent 
disabling.  

During a psychiatric admission in May 1988, multiple 
substance abuse was diagnosed.  The veteran was referred for 
internal medical consultation in October 1994.  He had a 
history of chronic alcohol use and was reportedly status-post 
hepatitis in 1972.  Examination of his abdomen revealed an 
inhomogeneous liver and an enlarged spleen.  His liver scan 
was abnormal.  He was assessed as having alcoholic liver 
disease with a history also of hepatitis-A in the past.  He 
was admitted in November 1994 for treatment of symptoms of 
depression.  However these symptoms were later attributed to 
hepatic encephalopathy due to his severe chronic liver 
disease, and resolved with treatment.

VA examinations were conducted in September 1995.  Chronic 
obstructive pulmonary disease was diagnosed on pulmonary 
examination and it was documented that the veteran had been 
and was still smoking.  On the medical examination, he was 
said to have well-documented chronic liver disease already 
complicated by portal hypertension, esophageal varices and 
hepatic encephalopathy with ammonia intoxication.  He had a 
history of alcoholism, and hepatitis A and C antibodies in 
his blood.

In January 1999 the veteran was admitted to the hospital with 
complaints of nausea and hematemesis.  His lungs were clear 
to auscultation.  Upper gastrointestinal bleeding was 
diagnosed.  He remained hospitalized for end-stage liver 
disease until his death.  The day prior to his death, his 
lungs were clear to auscultation bilaterally.  In the 
discharge summary the principal diagnosis was upper 
gastrointestinal bleeding secondary to bleeding esophageal 
varices.  Secondary diagnoses were severe anemia secondary to 
blood loss, chronic hepatitis-C with cirrhosis, and hepatic 
encephalopathy.  Cause of death was end-stage liver disease.  
His death certificate listed the causes of death as 
cardiorespiratory arrest, esophageal varices, hepatic 
cirrhosis and hepatitis-C.

The appellant has claimed that the veteran's death was 
service connected.  However, the veteran's claims file is 
devoid of any competent medical evidence establishing that 
the sole service-connected disability, bronchial asthma, 
either caused or contributed substantially or materially to 
the veteran's demise.  At the time of his terminal admission 
and up to the day prior to his death, his lungs were clear to 
auscultation bilaterally.  There was no respiratory 
compromise indicated in any of the terminal hospitalization 
records.  There is no competent evidence that the service-
connected disability was either the principal or a 
contributory cause of the veteran's death.  The appellant's 
bare opinion, as a lay person, is of no probative value in 
light of the requirement for medical evidence linking the 
service-connected bronchial asthma to the veteran's death.  
The Court has held that lay assertions of medical causation 
do not constitute competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

Service connection for chronic liver disease to include 
hepatitis-A or hepatitis-C is not warranted.  No liver 
abnormality was identified in service and hepatitis was not 
noted in service.  The Board has considered the reported 
history in 1994 of hepatitis in 1972, which would have been 
shortly after separation from service in 1972.  Review of the 
medical evidence between 1971 and 1973 fails to show any such 
diagnosis or reference to a diagnosis of hepatitis.  The 
history of hepatitis in 1972 as reported in 1994 was not 
related by competent evidence to service.  Service connection 
for chronic alcoholic liver disease is likewise not 
warranted.  Service connection is precluded for a disability 
that is a result of a veteran's own abuse of alcohol or drugs 
(a "substance-abuse disability"), for purposes of all VA 
benefits, including dependency and indemnity compensation.  
VAOPGCPREC 7-99.

In the absence of competent medical evidence showing that 
bronchial asthma caused or contributed to the veteran's death 
or that service connection is warranted for liver disease due 
to hepatitis or alcoholism, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

